Citation Nr: 9930480	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-14 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
RO that denied the veteran's application to reopen a 
previously denied claim of entitlement to service connection 
for a low back disorder.  Previously, this case was before 
the Board in December 1998 when it was remanded for 
additional development.

By rating action in October 1990, the RO denied the veteran's 
claim of entitlement to service connection for a low back 
disorder.  He was notified of that decision, but did not 
initiate an appeal within the one-year period allowed and, as 
a result, the denial became final.  38 C.F.R. §§ 19.129, 
19.192 (1990).

A previously denied claim of service connection may not be 
reopened in the absence of new and material evidence.  See 
38 U.S.C.A. § 5108 (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has made 
it clear that the Board has a duty to address the new and 
material evidence issue regardless of the RO's actions.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Consequently, the decision that 
follows includes a determination on the question of whether 
the previously denied claim should be reopened.


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied by 
an October 1990 RO rating decision.  The veteran was notified 
of the adverse determination, but did not initiate an appeal 
of the denial.

2.  Evidence received since the October 1990 denial does not 
provide information relevant to whether the veteran has a low 
back disorder that is attributable to military service.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a low back disorder 
has not been submitted.  38 U.S.C.A. §§ 1131, 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's current claim is not his first such claim.  
Service connection for a low back disorder was denied by a 
rating decision in October 1990.  The veteran was notified of 
the denial, but did not initiate an appeal within the one-
year period allowed and, as a result, the denial became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.129, 
19.192 (1990).  As a result, the Board may now consider the 
veteran's claim of service connection on the merits only if  
"new and material evidence" has been presented or secured 
since the October 1990 denial.  38 U.S.C.A. § 5108 
(West 1991); Manio v. Derwinski, 1 Vet. App. 144, 145-46 
(1991).  (For the purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) was recently 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the Federal 
Circuit indicated that the Colvin test for "materiality" 
made it more difficult for claimants to submit new and 
material evidence than did the test found in 38 C.F.R. 
§ 3.156, and thus the Court overruled Colvin in this respect.  
Therefore, the ruling in Hodge must be considered as easing 
the appellant's evidentiary burden when seeking to reopen a 
previously and finally denied claim.  Hodge, supra.

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently held that Hodge requires the replacement of a 
two-step approach to handling applications to reopen as 
outlined in Manio v. Derwinski with a three-step approach.  
See also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Under this three-step approach, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, the Secretary must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, then the Secretary may proceed to 
evaluate the merits of the claim, but only after ensuring the 
duty to assist under 38 U.S.C. § 5107(a) has been fulfilled.  
Elkins, supra.

The Board has reviewed the additional evidence associated 
with the claims folder since the October 1990 denial, and 
finds that new and material evidence has not been presented.  
The evidence available at the time of the October 1990 denial 
included the veteran's service medical records, which show 
that, in December 1983, he was seen for complaints of back 
pain.  In March 1984, he was seen for complaints of having 
had low back pain for the last three months or years.  He 
reported that he had had increased low back pain while 
bending.  It was noted that x-rays revealed that the 
veteran's left leg was 35 millimeters shorter than his right 
one.  The assessments were low back pain secondary to 
asymmetry of legs and right paravertebral muscle strain.  An 
August 1984 separation examination report was negative for 
any back abnormalities.  In his report of medical history, 
the veteran noted that he had been evaluated for low back 
pain in March 1984.

Thereafter, a May 1990 VA examination report shows that the 
veteran reported that his back had been aggravating him since 
service.  He denied any specific injuries or surgeries while 
in service.  He also reported that he had been involved in a 
motor vehicle accident about one year earlier, and that this 
accident had aggravated his back injury.  Examination 
revealed a normal thoracic kyphosis.  There was a mild 
scoliosis present, convex to the left at the L-1/L-2 region.  
There was mild tenderness to percussion at the L-5/S-1 
region.  There was no paravertebral spasm detected.  The 
diagnoses included chronic low back pain and history of 
herniated nucleus pulposus with no neurologic deficits.  The 
examiner opined that there seemed to be dissenting views 
regarding the diagnoses since one orthopedist had found no 
evidence of disc disease, while the veteran reported that 
another had indicted that he had had a herniated nucleus 
pulposus.  The examiner noted that, presently, the veteran 
had no neurological deficits, no paravertebral spasm, but had 
a mild scoliosis that may be positional due to some muscular 
imbalance.

The veteran submitted his application to reopen his claim of 
service connection in January 1997.  Additional evidence, 
including the veteran's written statements to the effect that 
his low back disorder is attributable to service is new but 
the Board finds that it is not material.  While the veteran 
is competent to describe symptoms he was experiencing and 
which he observed during service, his assertions that his 
current back disorder was incurred in or aggravated by 
service are not helpful to the fact-finding process because 
he is not competent to provide evidence that requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(holding that lay assertions of medical causation cannot 
serve as a predicate to reopen a previously denied claim).

Additionally, the remaining evidence is new in that it was 
not of record at the time of the October 1990 denial, but it 
is not material because it does not address the question of 
whether a low back disorder may be attributed to service.  
Private treatment reports, dated from June 1993 to 
October 1996, show that the veteran had received post-service 
treatment for a low back disorder since July 1993, which was 
nine years after discharge from service.  This evidence 
merely establishes that he sought treatment for his back 
problems after service.  It also establishes that he had 
reported aggravating his back due to a work-related injury 
after service, which is similar to the veteran's report of 
having aggravated his back in a motor vehicle accident as 
previously reported and known at the time of the October 1990 
denial.  As with other new evidence, this evidence does not 
address whether any current low back disorder is related to 
in-service injuries or complaints for which he was treated 
during service.  In short, it does not tend to support the 
veteran's claim in a manner different from the evidence 
previously of record.  Consequently, the newly received 
evidence, including post-service treatment reports, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In other words, the evidence 
does not tend to provide information pertinent to the 
underlying question of service connection beyond what was 
known previously.  Accordingly, the Board concludes that the 
veteran has not submitted new and material evidence under 
38 C.F.R. § 3.156(a).  

The Board recognizes that Hodge resulted in a change in the 
test for determining whether newly submitted evidence is 
"material."  However, the Board finds no prejudice to the 
veteran by proceeding with an adjudication of the question of 
reopening.  This is so because the RO specifically notified 
the veteran of the provisions of 38 C.F.R. § 3.156 (a) in the 
statement of the case and in a May 1999 supplemental 
statement of the case.  The veteran consequently was on 
notice of the regulatory standard and had therefore been 
given the opportunity to present evidence and argument with 
this standard in mind.  


ORDER

The application to reopen a claim of service connection for a 
low back disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

